                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 CARLOS LINDSEY,

          Plaintiff,                                                        ORDER
    v.
                                                                    Case No. 19-cv-855-jdp
 GARY BOUGHTON, et al.

          Defendants.




 CARLOS LINDSEY,

          Plaintiff,                                                        ORDER
    v.
                                                                    Case No. 19-cv-904-jdp
 STACY HOEM, et al.

          Defendants.



         Plaintiff Carlos Lindsey, a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a certified trust fund account statement for the six month period

preceding the filing of the complaints in support of the motion to proceed without prepayment

of the filing fee.     Plaintiff has also filed a motion for waiver of the initial partial filing fee.

Using information for the relevant time period from plaintiff’s trust fund account statement,

it appears that plaintiff presently has no means with which to pay the filing fee or to make an

initial partial payment. Under these circumstances, the court will grant plaintiff’s motion for

leave to proceed without prepayment of the filing fee, but will not assess an initial partial filing

fee. Even if this court ultimately determines that plaintiff’s complaint cannot go forward,

plaintiff is advised that the full $350 filing fee for indigent litigants remains plaintiff’s

obligation. See 28 U.S.C. § 1915(b)(2).
       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.




                                            ORDER

       IT IS ORDERED that,

       1.      The motions filed by plaintiff Carlos Lindsey for leave to proceed without

prepayment of the filing fee and to waive payment of the initial partial filing fee are

GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 12th day of November, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
